 

AO 245B (CASDRev. 08/13) Judgment in a Criminal Case for Revocations F l L El

 

UNITED STATES DISTRICT COURAN 18 2013
SOUTHERN DISTRICT OF CALIFO§M, U_S' D|STR|¢T COURT

 

 

UNITED sTArEs oF AMERICA JUDGMENJ`§$HWF€§PWEF€A$EBH
(For Revocation ' '
V (For Offenses Committed On or After November l, 1987)

ALFONSO DE JESUS VILLANUEVA-SANTOS (l)
Case Number: l7CR2138-GPC

LAUREN CLARK

Defendant’s Attomey

 

REGISTRATION No. 62612298

E _
THE DEFENDANTZ
K| admitted guilt to violation of allegation(s) No. l

 

\:l was found guilty in violation of allegation(s) No. after denial Of guilty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
l Committed a federal, state or local offense

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances

lanuarv 18. 2019

Date of l_mposition of Sentence

HoN. Gonzaio P. Curiel
UNITED STATES DISTRICT JUDGE

l7CR2138-GPC

AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

 

DEFENDANT: ALFONSO DE JESUS VILLANUEVA-SANTOS (l) Judgment - Page 2 of 4
CASE NUMBER: l7CR2138-GPC
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
4 months (3 months to run concurrent and l month to run consecutive to the sentence in case 18CR3989-GPC).

Sentence imposed pursuant to Title 8 USC Section l326(b).
The court makes the following recommendations to the Bureau of Prisons:

|:llj

E The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
[l at A.M. on

 

[l as notified by the United States Marshal.

m The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:
l:| on or before
|:l as notified by the United States Marshal.

l:l as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

l7CR2138-GPC

